Citation Nr: 0107546	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-17 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable disability rating for palatal 
defects and maxillary bone loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran suffered shrapnel wounds in service that 
resulted in, inter alia, loss of less than one-half of the 
hard palate and less than 25 percent of the left maxilla.

3.  The palatal defect and loss of left maxilla are 
replaceable by prosthesis.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for palatal defects and maxillary bone loss have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991), (Veterans 
Claims Assistance Act (VCAA)), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.150, Diagnostic 
Codes 9912, 9915 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

The veteran's service medical records (SMRs) reflect that he 
was wounded in combat in Vietnam in September 1968.  The 
veteran was treated at several hospitals before returning to 
the United States.  Records from that treatment are not 
included in his SMRs.  A January 1969 entry, from Walter Reed 
General Hospital described the veteran's oral injuries as an 
open fracture of the maxilla with avulsion from tooth #11 
through #15 and loss of teeth 12, 13, and 14.  A partial 
denture was to be fitted at his next duty station.  The 
dental records recorded extraction of teeth #'s 4 and 31 in 
March 1969.  The September 1969 separation examination did 
not reflect any further description of the veteran's internal 
oral injuries.  

The veteran submitted his initial application for disability 
compensation in March 1970.  He was afforded VA examinations 
in May 1970.  The veteran's nutrition was reported as 
"good" and his weight was given as 200 pounds.  At an ear, 
nose, and throat (ENT) examination a healed scar in the mid-
portion of the hard palate was reported.  A dental 
examination revealed missing teeth (#'s 1, 4, 12-15, 19, and 
31-32).  The examination report stated that there was bone 
loss that was replaceable by prosthesis.  Missing teeth, #'s 
11-15 were also noted to be replaceable.  

The veteran was granted service connection for, inter alia, 
teeth # 4, 12, 13, 14, 15, 19, and 31 in July 1970.  There 
was no rating action regarding the palate or loss of bone.  
The veteran was assigned a noncompensable disability rating.

The veteran was afforded a VA examination in July 1982.  No 
dental findings were reported and the veteran did not express 
any dental-related complaints.  The veteran's nutrition was 
again described as good.  His weight was reported as 230 
pounds.

The veteran submitted his current claim in July 1997.  He 
stated that his prior rating had not included evaluation of 
his loss of palate.

Associated with the claims file are VA outpatient dental 
treatment records for the period from April to September 
1997.  The records reflect that the veteran was evaluated in 
April 1997 for advanced dental disease of periodontitis and 
caries.  An entry dated April 29, 1997, noted that most teeth 
were indicated for extraction although two could possibly be 
retained.  The entry further noted that the veteran had 
successfully used maxillary and mandibular dentures for many 
years and now wanted full dentures.  The veteran refused the 
option of retaining two teeth so all teeth were deemed as 
nonrestorable and extractions were performed on teeth 7-9, 
and 21-28 that same day.  There was no mention of a problem 
with the hard palate by way of examination finding or by 
complaint of the veteran.

The veteran was afforded a VA dental examination in August 
1998.  The examiner reported a defect in the left maxilla of 
2-3 centimeters (cm) making retention of prosthesis 
difficult.  The veteran was noted to be edentulous.  There 
was no limitation of the temporomandibular articulation.  
There was some temporomandibular joint (TMJ) restriction and 
pain.  The examiner reported a bony and soft tissue defect in 
the palate.  The diagnosis was palatal defects and maxillary 
bone loss secondary to trauma from shrapnel wounds.

The veteran was granted service connection for palatal 
defects and maxillary bone loss in August 1998.  He was 
assigned a noncompensable disability rating.

The veteran was afforded a VA dental examination in October 
1999 VA.  The examiner reported that the veteran had a loss 
of the left palate and floor of the left sinus and 4 
maxillary teeth on the left side as a result of his wounds in 
service.  Temporomandibular articulation was reported to be 
in the normal range with a deviation to the left due to 
scarring.  The diagnoses were traumatic loss of 4 maxillary 
teeth, left alveolar ridge, left maxillary sinus floor, and 
left maxillary palate and facial scarring.  The examiner 
further added that it was his opinion that the veteran had 
loss of less than one-half of the hard palate and that it was 
replaceable by prosthesis. 

Associated with the claims file are additional VA outpatient 
records, to include duplicate dental records, for the period 
from April 1997 to June 2000.  A note on the records reflects 
that there are no earlier treatment records.  The records do 
not show any treatment for a dental related condition.  
However, the veteran did receive dietary counseling and 
periodic evaluations for hyperlipidemia.  His weight was 
noted to be at least 230 pounds or above.  There were no 
reports of difficulty in mastication, digestion or in wearing 
dentures.  

The veteran testified at a videoconference hearing in August 
2000.  He said that he now wore full dentures.  The veteran 
stated that his dentures did not fit.  He also said that he 
could not chew on the left side of his mouth.  He added that 
he would have to remove his dentures to clean out food.  The 
veteran argued that the scar tissue involving his palate 
affected him because there was no bone there.  He said that 
he had received all of his treatment from VA.  

II.  Analysis

The veteran's claim for a higher evaluation for his palatal 
defects and maxillary bone loss is an original claim that was 
placed in appellate status by a Notice of Disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

VA laws applicable to service connection for dental 
disorders, including those related to periodontal disease, 
were revised effective June 8, 1999.  64 Fed. Reg. 30392 
(June 8, 1999). The United States Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Upon review of the amendments, the Board finds that the only 
substantive change made affects the duration of time required 
after entry into service for the incurrence of the dental 
conditions for purposes of establishing service connection.  
Under the specific facts of this case, this changed 
requirement has no impact on the veteran's claim.  Therefore, 
neither version of the regulations is more or less favorable 
to the veteran.  The Board finds that its consideration of 
the veteran's claim, even though the RO did not address the 
amended regulations, will therefore not prejudice the veteran 
in any way.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran's disability has been rated under Diagnostic Code 
9912 and Diagnostic Code 9915.  38 C.F.R. § 4.150 (2000).  
Under Diagnostic Code 9912 a loss of less than one-half of 
the hard palate that is replaceable by prosthesis is rated at 
a noncompensable level.  Where the loss is not replaceable by 
prosthesis, a 20 percent rating is warranted.

Under Diagnostic Code 9915, disabilities involving loss of 
half or less of the maxilla, are rated depending upon amount 
of loss and whether the loss is replaceable by prosthesis.  
When the loss is less than 25 percent, and it is replaceable 
by prosthesis, a noncompensable rating is assigned.  If is 
not replaceable by prosthesis, a 20 percent rating is 
applicable.  If there is a loss of 25 to 50 percent, which is 
replaceable by prosthesis, a 30 percent rating is warranted.  
If the loss is not replaceable by prosthesis, a 40 percent 
rating is for consideration.  38 C.F.R. § 4.150, Diagnostic 
Code 9915.

In this case, the objective medical evidence of record 
demonstrates that the veteran loss less than half of the hard 
palate due to his service-connected wound.  The SMRs and 1970 
VA examination, nearer in time to the veteran's wound, do not 
show any problems with the hard palate.  Further, the VA 
outpatient dental treatment records do not record any ongoing 
problems with the hard palate.  In fact, the veteran was 
noted to have been able to use maxillary and mandibular 
dentures successfully for many years.  The October 1999 VA 
dental examination found that the hard palate was replaceable 
by prosthesis and the veteran now wears full dentures.

In regard to the loss of bone from the left maxillary ridge, 
the May 1970 examination reported the loss of the 4 teeth due 
to the wound itself.  The April 1997 VA outpatient entry 
reported the successful use of prosthesis over the years.  
The August 1998 VA examination found a 2-3 cm defect of the 
left maxillary ridge that did make retention of prosthesis 
difficult.  The October 1999 VA examination results reported 
essentially the same finding regarding the defect.  However, 
no reference was made as to any difficulty in wearing a 
prosthesis.  Finally, the later VA treatment records report a 
number of visits for dietary consultation with no mention of 
ongoing dental treatment or complaints.  Further, there is no 
indication in the records that the veteran's service-
connected dental disabilities have made it difficult for him 
to eat or caused him to make adjustments to his diet to 
accommodate any problems.

The veteran's testimony has been considered by the Board.  As 
a lay person he can provide evidence as to his subjective 
symptoms.  However, where, as here, a medical opinion is 
required to diagnose the condition and to provide an opinion 
as the substantive loss and whether the loss of hard palate 
or maxilla is replaceable by prosthesis, only a qualified 
individual can provide that evidence.  As a layperson, the 
veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that there is a preponderance of evidence to 
show that the veteran's loss of hard palate and loss of the 
left maxilla are replaceable by prosthetics.  As such, the 
veteran's current symptomatology does not satisfy the rating 
criteria for a higher rating under either Diagnostic Code 
9912 or 9915.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for palatal defects and 
maxillary bone loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); VCAA, § 4, (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102 (2000).


ORDER

Entitlement to an initial compensable evaluation for palatal 
defects and left maxillary bone loss is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

